Citation Nr: 1755190	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-09 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to January 1996 and from August 2007 to March 2008.  

This matter comes before the Board of Veterans' Appeals on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit being sought.  

The Veteran testified at a DRO hearing in May 2013 and at a Board hearing in June 2017, before the undersigned.  Copies of the transcripts are of record.  


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSION OF LAW

A TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (a) (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361(1993). 

When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

When determining whether the 4.16 (a) threshold is met, disabilities resulting from common etiology or a single accident are considered one disability.  Beginning on February 04, 2010, the Veteran had seven service-connected disabilities: posttraumatic stress (PTSD), rated at 70 percent disabling; right elbow and right shoulder strain, both rated at 10 percent disabling; tinnitus, rated at 10 percent disabling; bilateral hearing loss, rated at 10 percent disabling; and carpal tunnel of the bilateral wrist, rated at 10 percent, each, for a combined rating of 80 percent.  The Veteran, in this case, has one disability, his PTSD, rated at 70 percent disabling.  Hence, the criteria set forth in 38 C.F.R. § 4.16 (a) were met beginning on February 4, 2010.  

The Veteran contends that his full-time employment became affected due to his service-connected disabilities.  The probative evidence of record shows that after military service, the Veteran was employed by Sears/Kmart Holdings Corporation in the capacity of a loss control manager from July 2007 until November 2008.  The Veteran testified at his Board hearing that he worked last in 2010 as a Site Supervisor, Captain of the Guard for the Lowe's Corporate Center in his hometown.  He testified that his job was to oversee anywhere from 10 to 72 guards, and it involved some office work, as well as being out in the field doing security work.  He voluntarily left the job because "people were starting to ask questions" about his "many" periodic 15-20 minute breaks throughout the day.  He testified that he needed to take those breaks to "get away from the light...to get away from the people... to get away from everything."  

The Veteran underwent a PTSD examination in September 2010.  The examiner diagnosed the Veteran with PTSD and psychosis, not otherwise specified.  The examiner noted that in regard to problems with occupational functioning, the Veteran has "very poor control of [his] temper."  In terms of time lost from work within the last 12-month period, it was noted that the Veteran was forced to take a one-week suspension for "blowing up verbally at a co-worker."  He also lost two weeks for "just leav[ing] work because he couldn't handle the stress."  

In April 2012, during a VA medical examination, the Veteran reported losing control of his truck because of pain from his service-connected bilateral wrist disability.  The examiner noted that the Veteran's peripheral nerve condition impacted his ability to work.  The examiner noted that "[p]er the Veteran's report, he has decreased b/1 hand grip with heavy lifting and carrying."  In his remarks, however, he noted that the Veteran's Carpel Tunnel Syndrome (CTS) "has been successfully treated with surgery.  His ability to perform both physical and sedimentary type work is not impaired due to CTS."  

In support of his claim, the Veteran provided a June 2010 private medical opinion from Dr. J. R. A., a licensed psychologist.  Dr. J. R. A. diagnosed the Veteran with PTSD and assigned a GAF score of 40, indicating some impairment in reality testing or communication.   

In regard to the Veteran's ability to adjust to a job, Dr. J. R.A., in April 2013, provided a mental status examination.  He indicated (from none, slight, moderate, marked and extreme) that the Veteran's ability to follow work rules, use judgment and function independently were noted as slight, indicating "some mild limitations" in these areas, but that he could "function well."  The Veteran's ability to relate to co-workers, deal with the public, interact with supervisors and maintain attention/concentration was listed as moderate, indicating "[m]oderate is defined as up to 20 percent of the workday would be affected to the point of non-productivity."  The Veteran's ability to deal with work stresses was noted as marked, indicating "[t]here is serious limitation in this area.  The ability to function is severely limited.  Marked is defined as 20-50 percent of the workday would be affected to the point of non-productivity."  

Dr. J. A. stated that the Veteran's disabilities did not impair his ability to understand, remember, and carry out simple job instructions.  He noted that his impairment was slight with regard to the ability to understand, remember and carry out detailed, but not complex job instructions.  His impairment was moderate in the ability to understand, remember and carry out complex job instructions.  

Regarding the Veteran's ability to adjust personally and socially, Dr. J. R. A. noted that his ability to maintain personal appearance was slightly impaired.  The Veteran's ability to behave in an emotionally stable manner was markedly impaired.  The Veteran's ability to relate predictably in social situations was moderately impaired.  His ability to complete a normal workday and work-week without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods was noted as moderately impaired.  

Dr. J. R. A. concluded that the Veteran would not be to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  

In March 2014, the Veteran provided a Vocational Evaluation, conducted by C. V., a Rehabilitation Specialist.  The Veteran reported that he last worked in 2010 as a security guard/loss prevention guard and was suspended due to verbal altercations with a supervisor and co-worker.  

The Vocational Specialist noted that per The Dictionary of Occupational Titles, the Veteran's past employment as a security guard (DOT Number 372 667 034) is defined as "a light job with an SVP level of 3 which is semi-skilled... [the Veteran] has no transferrable skills to sedentary employment."  The Vocational Rehabilitation Specialist noted that after a thorough review of the file and conducting a clinical evaluation, the Veteran was "not able to engage in gainful employment at any exertional level.  This was reached after identifying his exertional, as well as non-exertional abilities/limitations."  

The Veteran provided credibly testimony at a hearing in June 2017 that he has "some college education."  The evidence of record shows that he has taken a few college courses in the military and has earned 34 credits.  The Veteran also testified that his PTSD makes his mind like a "race track," with all the thoughts and images going through.  He walks 20 feet and forgets what he was doing.  He also testified that for his service-connected bilateral wrist disability, he has to wear a TENS Unit to manage the pain.  He also has troubling gripping things, like pens or pencils and has to carry his coffee in both hands.  

In light of the lay testimony and medical evidence presented, the Board finds that the severity of the Veteran's service-connected disabilities precludes him from being able to obtain and maintain substantially gainful employment.  The Board finds that overall, the evidence shows that the Veteran has consistently experienced severe functional impairment as a result of his service-connected PTSD and bilateral wrist disabilities, which have caused him not to be able to secure and follow substantially gainful employment.  

The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Reviewing the totality of the evidence, the Board finds that the Veteran's service-connected disabilities coupled with his educational/training background and employment history, likely preclude him from securing and following any substantially gainful employment (either physical or sedentary).  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Given the granting of the benefit, any further development or notification action under the VCAA with regard to this claim would not avail the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


